Case: 12-20658      Document: 00512608668         Page: 1    Date Filed: 04/25/2014




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT       United States Court of Appeals
                                                            Fifth Circuit

                                                                                  FILED
                                                                               April 25, 2014
                                    No. 12-20658
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


PAMELA J. CONNERY/HAZELWOOD, doing business as Real Estate
Innovations, Incorporated; REAL ESTATE      INNOVATIONS,
INCORPORATED,

                                                 Plaintiffs-Appellants

v.

JOHN L. NORSWORTHY, formerly doing business as Naturally Resourceful
Software, also known as RE-Minder Software,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-3563


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Pamela J. Connery-Hazelwood appeals the judgment of the district court
dismissing her state law claims against John L. Norsworthy for lack of subject
matter jurisdiction.       Because she does not address the district court’s
determination that it lacked diversity, supplemental, or federal question



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20658     Document: 00512608668      Page: 2   Date Filed: 04/25/2014


                                  No. 12-20658

jurisdiction over the claims, she has abandoned any challenge to the
jurisdictional ruling. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987); FED. R. APP. P. 28(a)(9)(A).
      To the extent Connery-Hazelwood seeks to challenge the district court’s
sua sponte dismissal of her copyright claim against Norsworthy, we previously
affirmed that decision. Real Estate Innovations, Inc. v. Houston Assoc. of
Realtors, Inc., 422 F. App’x 344, 351-52 (5th Cir.), cert. denied, 132 S.Ct. 249
(2011). Our determination that the dismissal was proper is law of the case.
See United States v. Matthews, 312 F.3d 652, 657 (5th Cir. 2002). Although
Connery-Hazelwood contends that Norsworthy was not a party to the case at
the time because the district court administratively closed the case in June
2008 due to the automatic stay in a bankruptcy case filed by Norsworthy, her
argument is not supported by the record or the law. The automatic stay lifted
in August 2008 when the bankruptcy court granted a discharge, see 11 U.S.C.
§ 362(c)(2), and the district court had the authority to reinstate the case against
Norsworthy on its own motion. See Mire v. Full Spectrum Lending, Inc., 389
F.3d 163, 167 (5th Cir. 2004). More than a year after the bankruptcy stay was
lifted, the district court expressly dismissed the copyright claim against
Norsworthy.
      The judgment of the district court is AFFIRMED.




                                        2